 



Exhibit 10.11
LIN TV Corp.
Summary of Director Compensation
As of March 15, 2007, our non-employee directors receive the following
compensation:

         
Annual Cash Retainer for each non-employee directors (1)
  $ 30,000  
 
       
Additional annual cash retainers for:
       
 
       
Compensation committee chairman
  $ 7,500  
 
       
Nominating and corporate governance committee chairman
  $ 7,500  
 
       
Audit committee chairman
  $ 10,000  
 
       
Per Meeting Cash Fees
       
Board meeting attended in person
  $ 1,500  
Committee meeting attended in person
  $ 1,000  
Board meeting attended via telephone
  $ 1,000  
Committee meeting attended via telephone
  $ 500  
 
       
Initial option stock grants awarded to:
       
Each board member
  $ 100,000  
Chairman of the Board
  $ 50,000  
Audit committee chairman
  $ 30,000  
Audit committee member
  $ 10,000  
Nominating and corporate governance chairman
  $ 15,000  
Compensation committee chairman
  $ 15,000  

 

(1)   Directors may elect to receive half of their annual retainer in class A
common stock.

